In re Louisiana Patient’s Comp. Fund;— Defendant(s); applying for supervisory and/or remedial writs; Parish of Rapides, Ninth Judicial District Court, Div. “B”, No. 156,415; to the Court of Appeal, Third Circuit, No. CW93-0001.
Granted. The judgment of the court of appeal dismissing Patient’s Compensation Fund’s suspensive appeal and converting the suspensive appeal without bond to a devolu-tive appeal is reversed. The district court judgment granting a suspensive appeal without bond is reinstated. Judicial notice is taken of Act 560, effective August 15, 1993, which dispenses with the need for Patient’s Compensation Fund to post a bond in connection with a suspensive appeal. The statute is applicable on and after August 15, 1993, to judgments on which there has not been execution. The right to collect on a nonfinal judgment which is subject to being executed is not a substantive right that is perpetuated beyond the effective date of the change in the law.
DENNIS, J., not on panel.